ġ                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,


Plaintiff,


v.


SCOTT D. ALEXANDER and
NANCY L. ALEXANDER,


Defendants.                                                No. 17-30111-DRH


                           MEMORANDUM and ORDER

HERNDON, District Judge:

      Pending before the Court in this closed criminal case is defendants’ motion

to modify order of restitution (Doc. 55).   Despite as being titled as a “motion to

modify order of restitution,” the pleading does not seek to modify restitution but

instead seeks to change the sentence of incarceration to home confinement as to

Nancy.       The government responded to the motion (Doc. 57).         Based on the

following, the Court dismisses for want of jurisdiction the motion.

      Once a district court enters final judgment it lacks jurisdiction to continue to

hear related issues, except to the extent authorized by statute or rule. See Carlisle

v. United States, 517 U.S. 416 (1996). The following post-judgment motions are

                                     Page 1 of 3
allowed if timely filed. Under Federal Rule of Criminal Procedure 35, revision is

proper only within 14 days, unless the prosecutor files an appropriate motion or

the court of appeals remands. Further, a Rule 33 motion for new trial based on

new evidence must be brought within 3 years after the verdict or finding of guilty

and a Rule 33 motion for new trial based on other grounds must be brought within

14 days after the verdict or finding of guilty. Lastly, a collateral attack under 28

U.S.C. § 2255, which has a 1-year statute of limitations.

      Here, defendants do not cite any case law or statute that would allow the

Court to consider this motion.     Moreover, Rule 35 is inapplicable because this

motion is brought by defendants over two months after sentencings (August 24,

2018) and it does not appear to be brought to correct the sentence arithmetical,

technical or other clear error.    Likewise, Rule 33 does not apply because the

motion does not appear to be brought on newly discovered evidence and it was not

filed within 14 days of the finding of guilty to be timely to be brought based on other

reasons. Therefore, the only other possible procedural avenue that Reeves could

bring this motion is a § 2255 collateral attack, which is a civil proceeding. See

Romandine v. United States, 206 F.3d 731 (7th Cir. 2000). After reviewing the

pleadings, it is unclear to the Court that defendants to pursue a collateral attack.

Because the Court finds that defendants’ motion does not fall under any of the

exceptions authorized by statute or rule, the Court lacks jurisdiction to entertain

the motion.

      Accordingly, the Court DISMISSES for want of jurisdiction defendants’
                                 Page 2 of 3
motion titled “defendants’ motion to modify order of restitution” (Doc. 55).

      IT IS SO ORDERED.                                      Judge Herndon
                                                             2018.11.05 16:07:17
                                                             -06'00'
                                                   United States District Court




                                    Page 3 of 3
